Citation Nr: 1124504	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a left knee disability.  In August 2009, the Veteran testified before the Board at a hearing held at the RO.  In January 2010, the Board reopened the claim for service connection for a left knee disability and remanded it for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a left knee disability.

The Veteran contends that his left knee disability is related to a fall he took in service while playing basketball, when his left leg buckled.  He has also reported a twisting injury sustained during the same fall that caused his service-connected right hip disability.  He contends that he has experienced left knee problems since those injuries, which finally resulted in surgery in January 2008. 

Service medical records show that in April 1989, the Veteran twisted his left knee while playing basketball.  He stated that his left knee gave out and he fell.  He had full range of motion of the knee.  There was point tenderness to the infrapatellar area.  The diagnosis was a bone contusion of the left knee. 

On March 1999 VA examination, the Veteran reported that he twisted his left knee in 1991 when he fell playing basketball.  His left knee was painful when the weather changed.  He was not under any formal treatment for his knee.  Physical examination showed a prominent tibial tubercle consistent with residuals of Osgood-Schlatter's disease.  The tibial tubercle was nontender.  There was tenderness with patella femoral compression, which reproduced the Veteran's symptoms.  There was no evidence of degenerative joint disease and X-ray of the left knee revealed no abnormalities.  The diagnosis was chondromalacia patella.  A medical opinion regarding the etiology of the Veteran's left knee disability was not offered. 

In October 2004, an MRI of the left knee suggested some developing chondromalacia and possible early osteochondritis dissecans.  On November 2004 VA examination, the Veteran reported that his knee hurt on a daily basis.  He used a cane.  Physical examination revealed mild effusion of the knee.  There was full extension and limited flexion.  A MRI study revealed mild degenerative changes.  X-ray examination revealed some calcification at the level of the tibial tuberosities, believed to be due to old healed Osgood-Schlatter's disease.  After reviewing the claims file, the examiner stated that it was possibly as least likely as not that the Veteran's military injury could be related to current knee condition. 

VA treatment records dated from November 2003 to January 2008 show that the Veteran had ongoing pain and problems with his left knee, which he consistently attributed to his in-service injury.  In August 2007, the Veteran discussed the denial of service connection with his physician, who, after looking through the Veteran's medical records, felt that the Veteran's claim was denied due to the finding of Osgood-Schlatter's disease.  A November 2007 MRI report noted a question of previous trauma along the lateral lip of the patella with underlying changes.  In December 2007, it was noted that MRI testing showed an osteochondral lesion of the left lateral femoral condyle and a post horn medial meniscus tear.  In January 2008, the Veteran underwent a left knee arthroscopy.  Post-operative diagnoses were osteoarthritis, left knee; osteochondral defect of the left medial femoral condyle; and, loose body.  

In accordance with the Board's January 2010 remand, the Veteran was afforded a VA examination in June 2010 in which he reported a twisting-type injury to his left knee in service after which he continued to experience pain.  On physical examination, mild capsular thickening was noted without evidence of joint effusion.  Range of motion testing was within normal limits with no evidence of painful limitation.  Slight elevation of the tibial tubercle was noted.  Based on X-rays and examination of the Veteran, the examiner diagnosed left knee degenerative joint disease with chondromalacia.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the later-noted degenerative changes of both knees following discharge from the military, and noted on MRI, were a result of in-service injuries.  The examiner noted that the processes were generalized and accentuated by the Veteran's increase in weight.  Similarly, the examiner opined that it was less likely than not that the Veteran's Osgood-Schlatter's disease was incurred in service or was aggravated therein as there was no recorded history, finding, or treatment of that condition.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran in this case was afforded a VA examination in June 2010 in which the examiner opined that the Veteran's current left knee disability was not related to his military service.  However, the examiner did not provide an adequate rationale for that opinion, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner did not adequately address the Veteran's lay statements indicating a continuity of left knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Nor did the examiner address the November 2004 examiner's conclusion that a relationship was possible between the Veteran's current left knee disability and his knee injury in service, or the November 2007 MRI report raising a question of previous trauma along the lateral lip of the patella with underlying degenerative changes.  Accordingly, the Board finds that the June 2010 opinion, standing alone, is inadequate for rating purposes.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because no VA examiner has yet provided an adequate opinion as to whether the Veteran's left knee disability was incurred in or permanently aggravated during his period of active duty, or is otherwise related to service, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board observes that the Veteran is currently service connected for residuals of a right hip injury, bilateral pes planus, and a bilateral ankle strain with early degenerative joint disease.  The Veteran has also been noted to walk with an antalgic gait, as noted in the November 2004 VA examination report.  Consequently, the Board finds that a claim of service connection for a left knee disability as secondary to the service-connected right hip disability, bilateral pes planus, and bilateral ankle disability has been implicitly raised and must be considered.  The Board observes that separate theories of direct service connection and secondary service connection in support of a claim for benefits for a particular disability do not equate to separate claims for that disability, and the Board is required to consider all theories of entitlement raised either by the veteran or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Mansfield, 21 Vet.App. 545 (2008).  Accordingly, the Board finds that, on remand, the VA examiner should also consider whether the Veteran's current left knee disability is related to the residuals of the right hip, bilateral pes planus, and bilateral ankle disabilities for which he is already service connected.  The examiner should specifically discuss whether any current left knee disability has been permanently worsened as a result of his service-connected orthopedic disabilities.

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for a VA examination to ascertain the etiology of his left knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  A rationale for all opinions should be provided.  The examiner should reconcile the opinion with all other clinical evidence of record, including the service medical records showing a left knee injury in service; the November 2004 VA examiner's opinion that it is at least as likely as not that the Veteran's current knee disability could be related to his injury in service; the November 2007 MRI report suggesting possible prior patellar trauma; the findings noted in the January 2008 VA surgery report; and, the June 2010 VA opinion that the Veteran's current left knee disabilities are not related to service.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state:
  
a. Is it as least as likely as not (50 percent probability or greater) that the Veteran's left knee disability is related to his active service, including the documented 1989 in-service fall and the reported 1991 twisting injury?

b. Is it as least as likely as not (50 percent probability or greater) that that the Veteran's Osgood-Schlatter's disease was incurred while in service or, if it pre-existed his service, was aggravated (permanently increased in severity beyond the natural progress of the disease) by his service or by the 1989 in-service fall?  If the Veteran's left knee disability is more likely attributable to factors unrelated to his military service, the examiner should specifically so state. 

c. Is it as likely as not (50 percent probability or greater) that the Veteran's left knee disability is due to or the result of his service-connected residuals of injuries to the right hip, feet, or bilateral ankles? 

d. Is it as likely as not (50 percent probability or greater) that the Veteran's left knee disability is aggravated or permanently worsened beyond the natural course of the condition by his service-connected residuals of injuries to the right hip, feet, or bilateral ankles?

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

